       Case 1:19-cv-00027-YK-EB Document 72 Filed 04/27/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JARRETT CASTELONIA,                          :
     Plaintiff                               :           No. 1:19-cv-27
                                             :
             v.                              :           (Judge Kane)
                                             :
C.O. HOLLENBUSH, et al.,                     :
      Defendants                             :

                                          ORDER

      AND NOW, on this 27th day of April 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motion to show cause (Doc. No. 66) is GRANTED to the extent that the
         Court will not dismiss Defendant Davis pursuant to Rule 4(m) of the Federal Rules of
         Civil Procedure at this time;

      2. Defendant Kulenguskey is directed to provide under seal, within seven (7) days of the
         date of this Order, any information she may have concerning Defendant Davis’s
         current whereabouts. If such information is unavailable, Defendant Kulenguskey
         must advise the Court of such within the same time period; and

      3. Plaintiff’s motion for reconsideration (Doc. No. 67) is DENIED.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
